Exhibit 10.16

Officer Stock Option Agreement

This STOCK OPTION AGREEMENT (the “Agreement”), dated as of the date of grant set
forth in the Notice of Stock Option Grant (the “Grant Notice”), is between
Deltek, Inc., a Delaware corporation (together with its successors, the
“Company”), and the individual whose name is set forth on the Grant Notice (the
“Optionee”).

Section 1. Grant of Option. The Company grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of such number
of Shares as is set forth in the Grant Notice (subject to adjustment as provided
in Section 13 of the Deltek, Inc. 2007 Stock Incentive and Award Plan (the
“Plan”)) on the terms and conditions set forth in this Agreement and in the
Plan, a copy of which is being delivered to the Optionee concurrently herewith
and is made a part hereof as if fully set forth herein. Except as otherwise
defined herein, capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan. The Option is not intended to qualify as
an Incentive Stock Option within the meaning of Section 422 of the Code.

Section 2. Purchase Price. The price (the “Option Price”) at which the Optionee
shall be entitled to purchase Shares upon the exercise of this Option shall be
the price per share set forth in the Grant Notice (subject to adjustment as
provided in Section 13 of the Plan).

Section 3. Duration of Option. The Option shall be exercisable to the extent and
in the manner provided herein for a period of ten (10) years after the date of
grant; provided, however, that the Option may be earlier terminated as provided
in Section 4, 6, 7, 8 or 9 below.

Section 4. Exercisability of Option.

4.1. Amount of Exercise. Subject to the provisions of this Agreement and the
Plan, the Option shall be exercisable in accordance with the following schedule:

(a) Prior to the first anniversary of the vesting commencement date set forth in
the Grant Notice (the “Vesting Commencement Date”), the Option may not be
exercised;

(b) On or after the first anniversary of the Vesting Commencement Date but
before the second anniversary of the Vesting Commencement Date, the Option may
be exercised to acquire up to 25% of the aggregate number of Shares that may be
purchased pursuant to the Option as set forth in Section 1, less any shares
previously acquired pursuant to the Option;

(c) On or after the second anniversary of the Vesting Commencement Date but
before the third anniversary of the Vesting Commencement Date, the Option may be
exercised to acquire up to 50% of the aggregate number of Shares that may be
purchased pursuant to the Option as set forth in Section 1 hereof, less any
shares previously acquired pursuant to the Option;



--------------------------------------------------------------------------------

(d) On or after the third anniversary of the Vesting Commencement Date but
before the fourth anniversary of the Vesting Commencement Date, the Option may
be exercised to acquire up to 75% of the aggregate number of Shares that may be
purchased pursuant to the Option as set forth in Section 1 hereof, less any
shares previously acquired pursuant to the Option; and

(e) On or after the fourth anniversary of the Vesting Commencement Date, the
Option may be exercised to acquire up to 100% of the aggregate number of Shares
that may be purchased pursuant to the Option as set forth in Section 1 hereof,
less any shares previously acquired pursuant to the Option;

ALTERNATIVE A

provided, however, that notwithstanding the foregoing schedule as to
exercisability, in the event of a Change in Control occurring while the Optionee
is employed by the Company, the Option shall become exercisable in full to the
extent then unexercisable if your employment is terminated on the date of or
within 18 months following a Change in Control either by the Company or its
successor without Cause or by you for Good Reason.

ALTERNATIVE B

provided, however, that notwithstanding the foregoing schedule as to
exercisability, in the event of a Change in Control occurring while the Optionee
is employed by the Company, the Option shall become exercisable in full to the
extent then exercisable.

4.2. Death; Disability.

(a) Subject to the provisions of this Agreement and the Plan, and
notwithstanding any other provision of Section 4.1, the Option may be exercised
to acquire up to 100% of the aggregate number of shares of Common Stock that may
be purchased pursuant to the Option as set forth in Section 1, less any shares
previously acquired pursuant to the Option, if the Optionee (i) dies or
(ii) ceases to be a full-time employee due to the Disability of the Optionee.

(b) “Disability” is defined as a physical or mental condition as a result of
which the Optionee is unable to perform the primary duties, responsibilities and
functions of their position for a period of 90 days.

4.3. NMP Sales or Other Events.

(a) The Company shall give the Optionee a Sale Notice prior to the anticipated
date of the consummation of an NMP Sale to the extent that the Optionee would be
required to participate pursuant to the Shareholder’s Agreement were the
Optionee then a party to such agreement. In the event of such an NMP Sale, the
Company may require the Optionee to exercise the Option to the extent necessary
to enable the Optionee to participate therein or forfeit the Option (or portion
thereof, as applicable). Notwithstanding anything in Section 4.1 to the
contrary, in connection with an NMP Sale in which the Optionee would be required
to participate, the Option may be exercised to the extent of the excess, if any,
of (A) the number of shares with respect to which the Optionee is being required
to participate in such NMP Sale, and will so participate, over (B) the number of
shares previously issued to the Optionee upon exercise of the Option and not
previously disposed of.

 

- 2 -



--------------------------------------------------------------------------------

(b) Unless the Company elects to allow an earlier exercise of the Option, the
exercise of an Option in connection with an NMP Sale pursuant to subclause
(a) shall be made in accordance with Section 5 and shall be made concurrently
with the consummation of the NMP Sale, and, in the event the NMP Sale is not
consummated, any notice of exercise submitted in connection with the NMP Sale
shall be of no force or effect and the Option shall be exercisable thereafter to
the extent it would have been exercisable if no Sale Notice or notice of
exercise had been given.

4.4. Termination of Option. Subject to the provisions of Section 8, the Option
shall terminate simultaneously with the consummation of a Total Sale (as defined
below) to the extent that the Option has not theretofore been exercised. For
purposes of this Agreement, “Total Sale” shall mean any of the following events:
(i) the merger or consolidation of the Company with or into another corporation,
(ii) the liquidation of the Company, (iii) the sale to a Third Party of all or
substantially all of the assets of the Company pursuant to a plan of liquidation
or otherwise or (iv) the sale to a Third Party of Shares (other than through a
public offering of Shares pursuant to a registration statement (other than a
Form S-8 or successor forms) filed with, and declared effective by, the
Securities and Exchange Commission); in each case, provided that, as a result
thereof, the NMP Entities cease to beneficially own (within the meaning of Rule
13d-3 promulgated under the Exchange Act but without regard to the 60-day period
provided for in Rule 13d-3(d)(1)(i)), directly or indirectly through any
Affiliate of the NMP Entities, any voting securities of the Company. For
purposes of the Plan, the sale of “substantially all of the assets of the
Company” means the sale of assets representing more than 95% of the consolidated
assets of the Company, determined on a fair market value basis.

4.5. Exercises Under Multiple Option Agreements. Notwithstanding anything herein
to the contrary, if, in connection with an NMP Sale, the Optionee shall be
entitled or required, as applicable, to acquire Shares pursuant to Section 4.2
hereof and pursuant to the analogous provisions of one or more other stock
option agreements between the Optionee and the Company (any such agreement,
including this Agreement, an “Option Agreement”), then the Company shall have
the right, at its option, to designate the Option Agreement or Option Agreements
pursuant to which the Optionee may or is required to, as applicable, exercise
options for purposes of the Optionee’s participation in an NMP Sale, provided
that in no event shall any such determination reduce the aggregate number of
shares that the Optionee would otherwise be entitled or required, as applicable,
to sell in connection with such NMP Sale.

Section 5. Manner of Exercise and Payment.

5.1. Notice of Exercise. Subject to the terms and conditions of this Agreement
and the Plan, the Option may be exercised by delivery of written notice (the
“Exercise Notice”) to the Company. The Exercise Notice shall state that the
Optionee is electing to exercise the Option, shall set forth the number of
Shares in respect of which the Option is being exercised and shall be signed by
the Optionee or, where applicable, by the Optionee’s legal representative.

 

- 3 -



--------------------------------------------------------------------------------

5.2. Deliveries.

(a) Payments.

(i) The full purchase price for the shares in respect of which an Option is
being exercised shall be paid within five (5) days of the date of the Exercise
Notice.

(ii) Full payment of the withholding taxes due as a result of the exercise of an
Option shall be made within five (5) days of the date that the Company or its
designee provides the Optionee with a statement of the amount of withholding
taxes that are due.

(iii) The payments specified in clauses (i) and (ii) of this Section 5.2
(a) shall be made by delivery to the Company or its designee of a check payable
to the order of the Company, cash by wire transfer or other immediately
available funds to an account designated by the Company or such other form of
payment as is permitted under the Plan and approved by the Committee (including
by means of any cashless exercise procedure approved by the Committee).

(b) Delivery of Documents. If applicable, the Optionee shall deliver a fully
executed Shareholders’ Agreement (which may differ from optionee to optionee and
from time to time) and any undated stock power referred to in the Shareholder’s
Agreement within five (5) days of the date that the Company provides the
Optionee with such documents for signature.

(c) Failure to Deliver. If the Optionee does not (i) make the payments specified
in Sections 5.2 (a) (i) and (ii) within five (5) days after the due date
specified above or (ii) deliver the documents specified in Section 5.2
(b) within five (5) days after the due date specified above, then such Exercise
Notice shall be deemed to be void and of no effect.

5.3. Issuance of Shares. Upon receipt of the Exercise Notice, full payment for
the Shares in respect of which the Option is being exercised and a fully
executed Shareholder’s Agreement and stock power, and subject to Section 19.2 of
the Plan, the Company shall take such action as may be necessary under
applicable law to effect the issuance to the Optionee of the number of Shares as
to which such exercise was effected. No fractional Shares (or cash in lieu
thereof) shall be issued upon exercise of an Option, and the number of Shares
that may be purchased upon exercise shall be rounded to the nearest whole
number.

5.4. Shareholder Rights. The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any Shares subject to
the Option until: (a) the Option shall have been exercised in accordance with
the terms of this Agreement and the Optionee shall have paid the full purchase
price for the number of shares in respect of which the Option was exercised and
any withholding taxes due, (b) the Optionee shall have delivered, as applicable,
the fully executed Shareholder’s Agreement and stock power to the Company,
(c) the Company shall have issued the shares to the Optionee and (d) the
Optionee’s name shall have been entered as a shareholder of record on the books
of the Company. Upon the occurrence of all of the foregoing events, the Optionee
shall have full ownership rights with respect to such shares, subject to the
provisions of the Shareholder’s Agreement.

 

- 4 -



--------------------------------------------------------------------------------

Section 6. Certain Restrictions.

6.1. No Sale or Transfer. The Optionee shall not sell, transfer, assign,
exchange, pledge, encumber or otherwise dispose of the Option or any portion
thereof, other than by will, by the laws of descent and distribution or pursuant
to a domestic relations order (within the meaning of Rule 16a-12 promulgated
under the Exchange Act).

6.2. Employment Termination. If the Optionee shall no longer be employed on a
full-time basis by the Company for any reason whatsoever (including by reason of
death, permanent disability or adjudicated incompetency) (“Terminated” or a
“Termination”), irrespective of whether the Optionee receives, in connection
with the Termination, any severance or other payment from the Company under any
employment agreement or otherwise, (i) the Option, to the extent it is not
exercisable pursuant to Section 4.1 or 4.2 at the date of such Termination,
shall terminate on, and shall be of no further force and effect from and after,
the date of such Termination, and (ii) the Option, to the extent it is
exercisable pursuant to Section 4.1 or 4.2 at the date of such Termination (the
“Exercisable Portion of the Option”), shall be exercisable by the Optionee
during the Post-Termination Exercise Period (as defined below), but in no event
after the expiration of the term of the Option, and, until exercised, the
Exercisable Portion of the Option shall continue to be subject to the terms of
this Agreement, including Section 4.3. If the Optionee does not exercise any
portion of the Exercisable Portion of the Option within the Post-Termination
Exercise Period, such portion shall terminate and shall be of no further force
and effect following the close of business on the last day of the
Post-Termination Exercise Period.

“Post-Termination Exercise Period” shall mean the period commencing on the date
of the Optionee’s Termination and ending at the close of business on the 45th
day after the date of the Optionee’s Termination. Notwithstanding anything in
this Agreement or the Plan to the contrary, and in addition to the rights of the
Company set forth in Section 7.2, the Option, whether exercisable or
unexercisable, shall immediately terminate upon a Termination by the Company for
Cause.

“Cause” shall mean, (i) if the Optionee is a party to an employment or a
severance agreement with the Company or one of its Subsidiaries, the occurrence
of any circumstances defined as “Cause” in such employment or severance
agreement, or (ii) if the Optionee is not a party to an employment agreement or
severance agreement with the Company or one of its Subsidiaries, (A) an
indictment or conviction of the Optionee for the commission of a felony, (B) a
commission by the Optionee of one or more acts involving fraud or moral
turpitude that bring discredit on the Company, (C) misconduct by the Optionee
which is materially injurious to the Company or (D) the determination made in
good faith by the Committee that the Optionee is failing to fulfill his or her
assigned duties as an employee of the Company or under his or her employment
agreement with the Company.

A “Change in Control” will have occurred if (A) any third party not affiliated
with New Mountain Partners II, L.P., New Mountain Affiliated Investors II, L.P.
or Allegheny New Mountain Partners, L.P. or any of their affiliates
(collectively, “New Mountain”), but excluding the deLaski Shareholders (as
defined in the Shareholders’ Agreement, dated as of April 22, 2005, to which
(among others) the Company and New Mountain are parties), owns, directly or
indirectly, more voting capital stock of the Company than New Mountain owns or
(B) a third party not so affiliated has or obtains the right to elect a majority
of the Board.

 

- 5 -



--------------------------------------------------------------------------------

“Good Reason” shall mean (A) (x) a material reduction, without your written
consent, of the nature and scope of the authorities, powers, functions or duties
assigned to you or (y) any reduction, without your written consent, of your
compensation (including, without limitation, your annual base salary or target
annual bonus opportunity) (provided, however, that, neither a change in your
reporting responsibilities nor the Company ceasing to be a publicly registered
company shall in itself constitute Good Reason unless as a result thereof there
is a material reduction, without your written consent, of the nature and scope
of the authorities, powers, functions or duties assigned to you), (B) the
Company’s requiring you, without your prior written consent, to change the
office location at which you are based which results in your having a commute to
such location from your residence in excess of 75 miles or in excess of 120% (in
miles) of your commute immediately prior to the date of such change of location,
whichever is greater, or (C) the Company’s breach of any material terms of your
employment or this letter, and, in the case of clause (A) or (C), such reduction
or breach is not cured within 30 days after written notice by you to the Company
identifying such reduction or breach. In order to constitute termination for
Good Reason, you must terminate your employment within 60 days after the basis
for such termination becomes known to you (or, in the case of clause (A) or (C),
within 30 days after the Company has failed to cure such reduction or breach).

Section 7. Prohibited Activities.

7.1. Prohibition Against Certain Activities. The Optionee agrees that the
Optionee will not at any time (a) disclose or furnish to any other Person or use
for the Optionee’s own or any other Person’s account any Confidential or
Proprietary Information (other than in the course of the Optionee’s employment
with the Company) except for Permitted Disclosures (a “Prohibited Disclosure”);
(b) directly or indirectly solicit for employment, including without limitation,
recommending to any subsequent employer the solicitation for employment of, any
employee of the Company or any Affiliate thereof (provided, that this clause
(b) shall expire on the second anniversary of the date of the Optionee’s
Termination) (a “Prohibited Solicitation”) and (c) commit a breach of the
provisions of Section 6.1 (a “Prohibited Transfer”).

“Confidential or Proprietary Information” shall mean any non-public information
about the Company or any Affiliate thereof which was acquired by the Optionee
during the Optionee’s employment with the Company or any Affiliate thereof and
which has or is reasonably likely to have competitive value to the Company or
any Affiliate thereof or to a Competitor, but excluding information that is or
becomes generally available to the public other than as a result of a breach of
this Agreement by the Optionee.

“Permitted Disclosure” means the disclosure of Confidential or Proprietary
Information (i) made with the prior written consent of the Company or
(ii) required to be disclosed by law or legal process.

 

- 6 -



--------------------------------------------------------------------------------

7.2. Right to Terminate Option. The Optionee understands and agrees that the
Company is granting to the Optionee the Option to reward the Optionee for the
Optionee’s future efforts and loyalty to the Company and its Affiliates by
giving the Optionee the opportunity to participate in the potential future
appreciation of the Company. Accordingly, if, while any portion of the Option is
outstanding, (a) the Optionee engages in any Prohibited Disclosure or breaches
or violates the Optionee’s obligations relating to the non-disclosure or non-use
of confidential or proprietary information under any Employee Agreement to which
the Optionee is a party, or (b) the Optionee engages in any Prohibited
Solicitation or breaches or violates any non-solicitation obligations under any
Employee Agreement to which the Optionee is a party, or (c) the Optionee engages
in any Prohibited Transfer, or (d) the Optionee engages in any Competitive
Activity or breaches or violates any non-competition obligations under any
Employee Agreement to which the Optionee is a party, or (e) the Optionee is
convicted of a felony against the Company or any of its Affiliates, then, in
addition to any other rights and remedies available to the Company, the Company
shall be entitled, at its option, exercisable by written notice, to terminate
the Option (including the Exercisable Portion of the Option), or any unexercised
portion thereof, which shall then be of no further force and effect.

“Competitive Activity” shall mean, directly or indirectly, (i) owning, managing,
operating, joining, controlling, being employed by, or participating in the
ownership, management, operation or control of, or being connected in any manner
with, including, without limitation, holding any position as a shareholder,
director, officer, consultant, independent contractor, employee or partner of,
spokesman for, or investor in, any Competitor, or (ii) acting as a Competitor in
an individual capacity; provided, that in no event (1) shall ownership by the
Optionee of five percent (5%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Exchange Act, standing
alone, be considered Competitive Activity, so long as the Optionee does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a shareholder thereof, (2) shall being employed by a
Competitor, standing alone, be considered Competitive Activity, so long as
(A) the Competitor has more than one discrete and readily distinguishable part
of its business, (B) the Optionee’s duties are not at or involving the part of
the Competitor’s business that constitutes a Competing Business, including,
without limitation, serving in a capacity where any Person involved in the part
of the Competitor’s business that constitutes a Competing Business reports to
the Optionee and (C) the Optionee notifies the Company of such employment prior
to commencement of his or her employment with such Competitor, or (3) shall
being employed by a licensee of any Company Product and providing Competing
Services to such licensee, standing alone, be considered Competitive Activity.

“Competitor” shall mean any Person that is engaged in (or intends or proposes to
engage in, or has been organized for the purpose of engaging in) a Competing
Business in the Company’s Market Area.

“Company’s Market Area” shall mean (i) the United States (including each state
and the District of Columbia) and (ii) each country or territory other than the
United States which accounted for at least two and one-half percent (2-1/2%) of
software license revenue by the Company and its Subsidiaries during the twelve
(12) months immediately prior to the date the Optionee’s employment Terminates
as reported on the Company’s financial statements.

 

- 7 -



--------------------------------------------------------------------------------

“Competing Business” shall mean the business of (i) developing, implementing,
marketing and/or selling any Company Products or Competing Products or
(ii) developing, providing, performing, marketing or selling any Competing
Services.

“Company Product” shall mean any project-based business management and/or sales
management software and/or other product that, as of the date the Optionee’s
employment Terminates, the Company or any of its Affiliates is developing,
implementing, marketing and/or selling.

“Competing Product” shall mean any product that competes with any Company
Product.

“Competing Service” shall mean implementation, consulting, support, maintenance,
development and/or training services relating to or in connection with the use
of any Company Products or Competing Products.

“Employee Agreement” shall mean any agreement between the Company and the
Optionee that contains non-competition, non-solicitation or confidentiality
restrictions on the Optionee.

Section 8. Effect of Certain Transactions. Subject to Section 9, in the event of
(a) the liquidation or dissolution of the Company or (b) a merger or
consolidation of the Company (a “Transaction”), the Option shall continue in
effect in accordance with its terms, except that following the Transaction
either (i) each outstanding Option shall be treated as provided for in the plan
of liquidation or dissolution adopted, or the agreement entered into, in
connection with the Transaction or (ii) if not so provided in such plan or
agreement, the Optionee shall be entitled to receive in respect of each Share
subject to the Option, upon exercise of the Option, the same number and kind of
stock, securities, cash, property or other consideration that each holder of a
Share was entitled to receive in the Transaction in respect of a Share;
provided, however, that such stock, securities, cash, property, or other
consideration shall remain subject to all of the conditions, restrictions and
performance criteria which were applicable to the Option prior to such
Transaction.

Section 9. Continuation of Plan upon Total Sale. Upon the effective date of any
Total Sale, any unexercised portion of the Option shall terminate unless
provision shall be made in writing in connection with such Total Sale for the
continuance of the Plan and such unexercised portion of the Option or for the
assumption of such unexercised portion of the Option by a successor to the
Company or for the substitution for such unexercised portion of the Option with
new options covering shares or other securities or other equity interests of
such successor with appropriate adjustments as to number and kind of shares or
other securities or other equity interests, option prices and other terms of
such new options. In the event that provision in writing is made as aforesaid in
connection with a Total Sale, the unexercised portion of the Option or the new
options substituted therefor shall continue in the manner and under the terms
provided in the Plan and this Agreement and in such writing.

 

- 8 -



--------------------------------------------------------------------------------

Section 10. Miscellaneous.

10.1. Acknowledgment. The Optionee acknowledges receipt of a copy of the Plan
and agrees to be bound by all of its terms and provisions as the same may be
amended from time to time. The Optionee acknowledges that the Optionee has
reviewed the Plan and this Agreement and understands the Optionee’s rights and
obligations thereunder and hereunder. The Optionee also acknowledges that the
Optionee has been provided with such information concerning the Company, the
Plan and this Agreement as the Optionee and the Optionee’s advisors have
requested.

10.2. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or which may in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee, in good faith, whose determination shall be final, binding and
conclusive for all purposes.

10.3. Governing Law; Compliance with Law; Venue; Service of Process; Waiver of
Jury Trials.

(a) Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights and obligations of the parties hereto shall be governed by,
the laws of the State of New York, without giving effect to its conflicts of law
principles.

(b) Compliance with Law. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue shares pursuant to the exercise of any
Option granted under this Agreement, the Grant Notice and the Plan unless such
exercise and issuance comply with all applicable laws, including, without
limitation, all applicable federal and state securities laws.

(c) Venue and Service of Process. By execution and delivery of this Agreement,
each of the parties hereto irrevocably and unconditionally (i) consents to
submit to the exclusive jurisdiction of the federal and state courts of the
State of New York located in New York County (collectively, the “Selected
Courts”) for any action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby, and agrees not to commence
any action or proceeding relating thereto except in the Selected Courts,
provided, that a party may commence any action or proceeding in a court other
than a Selected Court solely for the purpose of enforcing an order or judgment
issued by one of the Selected Courts; (ii) consents to service of any process,
summons, notice or document in any action or proceeding by registered
first-class mail, postage prepaid, return receipt requested or by a nationally
recognized courier guaranteeing overnight delivery in accordance with
Section 10.6 and agrees that such service of process shall be effective service
of process for any action or proceeding brought against it in any such court,
provided, that nothing herein shall affect the right of any party hereto to
serve process in any other manner permitted by law; (iii) waives any objection
to the laying of venue of any action or proceeding arising out of this Agreement
or the transactions contemplated hereby in the Selected Courts; and (iv) waives
and agrees not to plead or claim in any court that any such action or proceeding
brought in any such Selected Court has been brought in an inconvenient forum.

 

- 9 -



--------------------------------------------------------------------------------

(d) Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN WHOLE OR IN PART ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY SUCH ACTION OR PROCEEDING. SUCH ACTION OR PROCEEDING SHALL INSTEAD BE TRIED
IN A SELECTED COURT BY A JUDGE SITTING WITHOUT A JURY.

10.4. Specific Performance. The parties hereto acknowledge that there will be no
adequate remedy at law for a violation of any of the provisions of this
Agreement and that, in addition to any other remedies which may be available,
all of the provisions of this Agreement shall be specifically enforceable in
accordance with their respective terms.

10.5. Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but the invalidity or unenforceability
of any provision or portion of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction. In addition, should a court or arbitrator determine that any
provision or portion of any provision of this Agreement is not reasonable or
valid, either in period of time, geographical area or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent that such court or arbitrator deems reasonable or valid.

10.6. Notice. Unless otherwise provided herein, all notices, requests and other
communications provided for under the terms of this Agreement shall be in
writing. Any notice, request or other communication hereunder shall be sent by
(i) personal delivery, (ii) facsimile during normal business hours, with
confirmation of receipt, to the number indicated, (iii) reputable commercial
overnight delivery service courier or (iv) registered or certified mail, return
receipt requested, postage prepaid, in each case addressed to the intended
recipient as set forth below:

(a) If to the Company, to:

Deltek, Inc.

13880 Dulles Corner Lane

Herndon, Virginia 20171

Attention: Senior Vice President and General Counsel

Facsimile: (703) 885-9838

 

- 10 -



--------------------------------------------------------------------------------

(b) If to the Optionee, at the most recent address or facsimile number contained
in the Company’s records, and if to the Optionee’s legal representative, to such
Person at the address of which the Company is notified in accordance with this
Section 10.6.

All such notices, requests and other communications shall be deemed to have been
given when received. Any party may change its facsimile number or its address to
which notices, requests and other communications hereunder are to be delivered
by giving the other parties hereto notice in the manner then set forth.

10.7. Binding Effect; Assignment; Third-Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and any of their respective successors, personal representatives
and permitted assigns who agree in writing to be bound by the terms hereof.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by the Optionee without the prior written consent of the
Company. In addition, each of the NMP Entities shall be a third party
beneficiary of this Agreement and shall be entitled to enforce this Agreement.
In connection with the transfer of any securities of the Company held by an NMP
Entity, each NMP Entity shall be entitled to assign its rights hereunder to an
Affiliate of such NMP Entity or a partner of such NMP Entity or Affiliate and,
subject to such NMP Entity’s compliance with the Shareholder’s Agreement, if
applicable, to a Third Party.

10.8. Amendments and Waivers. This Agreement and any of its provisions may be
amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Company and the Optionee; provided, that
the observance of any provision of this Agreement may be waived in writing by
the party that will lose the benefit of such provision as a result of such
waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise explicitly provided for in such waiver. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

10.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

10.10. Entire Agreement. This Agreement and the Plan and, upon execution
thereof, the Grant Notice and the Shareholder’s Agreement, constitute the entire
agreement, and supersede all prior agreements and understandings, oral and
written, between the parties hereto with respect to the Option granted hereby.

 

- 11 -



--------------------------------------------------------------------------------

10.11. Withholding. The Company shall have the right to deduct from any amount
payable under this Agreement any taxes or other amounts required by applicable
law to be withheld. The Optionee agrees to indemnify the Company against any
federal, state and local withholding taxes for which the Company may be liable
in connection with the Optionee’s acquisition, ownership or disposition of any
Share.

10.12. No Right to Continued Employment. This Agreement shall not confer upon
the Optionee any right with respect to continuance of employment by the Company
or any Affiliate, nor shall it interfere in any way with the right of the
Company or any Affiliate to terminate such Optionee’s employment at any time.

10.13. General Interpretive Principles. Whenever used in this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, any
noun or pronoun shall be deemed to include the plural as well as the singular
and to cover all genders. The headings of the sections, paragraphs,
subparagraphs, clauses and subclauses of this Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of its provisions. Unless otherwise specified, the terms “hereof,” “herein”
and similar terms refer to this Agreement as a whole (including the exhibits,
schedules and disclosure statements hereto), and references herein to Sections
refer to Sections of this Agreement. Words of inclusion shall not be construed
as terms of limitation, so that references to “include,” “includes” and
“including” shall not be limiting and shall be regarded as references to
non-exclusive and non-characterizing illustrations.

 

- 12 -